Exhibit 10.1




January 7, 2020




Olivia Nelligan
Via E-Mail


Olivia:


Following your correspondence and our discussion, this letter constitutes our
revised offer to you for the Executive Vice President & Chief Finance Officer
position in the Finance division of CHS Inc. The terms of this offer (the
“Offer”) are summarized below. Please note that all dollar figures are pre-tax,
unless specified otherwise:
1.
Position and Duties: Your position will be Executive Vice President & Chief
Finance Officer reporting to me. You will be responsible for performing the
customary duties and responsibilities for your position as well as any other
duties reasonably assigned to you that are consistent with your position and
title.



2.
Location: This position is located at: 5500 Cenex Drive, Inver Grove Heights, MN
55077 (referred to as IGH).



3.
Start Date: January 29, 2020



4.
Base Salary: Your initial base salary will be $570,000.00 annually. Your salary
will be paid in accordance with the Company’s normal payroll practices and will
be reviewed as provided in the Section entitled “Salary Review” below.

 
5.
Hiring Bonus: You will receive a lump sum hiring bonus of $200,000.00 (net,
after applicable tax withholdings) to be paid as follows:

•
$100,000 (net) will be paid as a lump sum within the first 30 days of the start
date of January 29, 2020.

•
The second payment of $100,000 (net) will be paid as a lump sum within 30 days
following one year of employment with CHS.



In the event you voluntarily terminate, resign or otherwise end your employment
relationship with the Company for other than “Good Reason” (as defined in
paragraph 19): (a) within one (1) year of the start date, you agree to reimburse
the Company at the rate of 1/12th of the total amount of the first payment
($100,000 net) for each uncompleted month in your first year of employment; and
(b) during the second year of employment you agree to reimburse the Company at
the rate of 1/12th of the total amount of the second payment ($100,000 net) for
each uncompleted month of your second year of employment. Such total repayment
amount shall be due in full no later than sixty (60) days from the date of
termination with the Company.


6.
Relocation Package: CHS will assist with the expenses of moving and relocation
for one household. You will be required to sign a relocation repayment agreement
to receive relocation assistance. The relocation assistance offering expires in
30 months and must be utilized within 30 months of your start date.  Additional
information and instructions will be provided under separate cover.



7.
Annual Variable Pay: You are eligible to participate in the CHS Annual Variable
Pay (AVP) Plan beginning with the fiscal 2020 Plan. The AVP target award for
your position is set at 115% of your base salary amount on August 31st of each
fiscal year. CHS will give you the full year of credit for the fiscal year 2020
Plan (12 months) rather than prorate the award for time in position during the
2020 fiscal year (approximately 7 months). This will be administered in
accordance with the CHS Annual Variable Pay Plan Document which can be found on
CHS Source and will be provided to you upon hire.



8.
Long Term Incentive Plan: You will also be eligible for the CHS Long Term
Incentive (LTI) Plan beginning with the fiscal 2018-2020 plan with a target
award of 115%. Any earned award will be prorated by the number of full months
you are eligible for participation in the LTI Plan during each three-year
(36-month) LTI Plan performance period. This will be administered in accordance
with the CHS Long Term Incentive Plan Document.



Earned awards are contributed to the CHS Deferred Compensation Plan. For
additional information, please refer to the Executive Benefits and Perquisites
Overview 2020, you previously received and that will be sent to you again under
separate cover. Further details of the CHS Long Term Incentive Plan and CHS
Deferred Compensation Plan will be made available.







--------------------------------------------------------------------------------




9.
Benefits: The Company currently offers a competitive benefits program, including
medical, dental and life insurance, 401(k) with company match, retirement,
profit sharing, paid time off, and paid holidays. An overview of premium
contribution amounts for the current plan year will be provided to you under
separate cover. You will begin accruing Paid Time Off at the end of one full
calendar month of qualified service. Your PTO will accrue at two days per month
totaling 24 days in a twelve-month period, and we will also “bank” 10 days of
PTO for you to access immediately after your start date. 



10.
401(k) Plan: You are eligible to participate after first of the month following
one month of service. In addition, the Company restores CHS 401K matching
contributions that are unable to be paid under the plan due to IRS compensation
limits. The contributions are deferred into the Deferred Compensation Plan
(DCP). Additional information can be found in the Executive Benefits and
Perquisites Overview 2020 document that you previously received and that will be
sent to you again under separate cover.



11.
CHS Pension Plan: You are eligible to participate after the first of the month
following one year of service. During this one-year eligibility period, the
Company will make an equivalent contribution to the non-qualified, supplemental
executive retirement plan (SERP) account. Additional information can be found in
the Executive Benefits and Perquisites Overview 2020 document that you
previously received and that will be sent to you again under separate cover.



12.
CHS Profit Sharing Plan: You are eligible to participate after the first of the
month following one year of service. During this one-year eligibility period,
the Company will make an equivalent contribution to the non-qualified, Deferred
Compensation Plan (DCP) account. Additional information can be found in the
Executive Benefits and Perquisites Overview 2020 document that you previously
received and that will be sent to you again under separate cover.



13.
Executive Plans: The Company currently offers additional executive plans,
including executive long-term disability, executive physical program, and
financial planning. Additional information can be found in the Executive
Benefits and Perquisites Overview 2020 document that you previously received and
that will be sent to you again under separate cover.



14.
Attorney Costs: CHS will reimburse you up to $5,000 for attorneys’ fees and
costs you incur associated with the review of the Offer and related documents,
contingent on your submission of reasonable documentation of such fees and
costs.



15.
Performance Review: I will evaluate your performance, at least annually, in the
fall of each year.



16.
Salary Review: I will evaluate your salary annually and if a compensation change
is warranted, the change will be effective in January of each year in accordance
with the compensation administration program in effect at that time. Based on
your hire date, you will be eligible for your first salary review in January
2021.



17.
U.S. Work Eligibility: The Company is required by federal law to prove your
eligibility to work in the United States. As a condition of employment, you will
be required to complete an I-9 form and provide the appropriate documentation.



18.
Previous Employment: You will find that our approach to business and business
relationships sets us apart and has resulted in a long history of growth and
success.  Please note that we do not want you to bring to CHS or use in your
employment with CHS any information or documents of any type from any previous
employers, whether or not confidential. Further, this offer is contingent upon
your continued compliance with any and all obligations you may have with your
previous employer(s), including without limitation, Non-Compete,
Non-Solicitation, Invention Assignment and/or Confidentiality Agreements. At
CHS’s request you have provided written confirmation from your prior employer
that it does not consider your potential employment as Executive Vice President
and Chief Finance Officer for CHS to be a violation of the Non-Competition
provision of the agreement you provided, or of any other agreement or policy
purporting to impose restrictions on the employment or services you can provide
to another entity.



19.
At-will Employment; Separation Benefit: Employment with CHS is at-will, meaning
either party may terminate voluntarily or involuntarily at any time. In the
event of an employment separation by the Company without “Good Cause” or a
voluntary separation by you for “Good Reason,” both terms are defined below, and
with receipt of a signed general release agreement in a form acceptable to the
Company, CHS will provide separation payments of (a) one (1) year of your then
base salary; and (2) pro-rated AVP payment, if such payment is available for the






--------------------------------------------------------------------------------




applicable fiscal year, and pro-rated based on time worked in the fiscal year
(“Separation Payments”). Additionally, the Company will reimburse reasonable,
documented repatriation expenses to the Lake Geneva area in the event of an
employment separation by the Company without Good Cause or voluntary separation
by you for Good Reason that occurs within the first 36 months of employment with
CHS. The Separation Payments and benefits will be subject to regular
withholdings and will be in addition to normal separation benefits, such as
payment of accrued and unpaid PTO and eligibility for COBRA continuation
coverage.
For purposes of the separation benefits in this paragraph, the following
definitions apply:
•
Good Cause is defined as (a) deliberate and continued failure to substantially
perform duties and responsibilities after written notice and 30-day opportunity
to cure; (b) conviction of, or plea of guilty or not to contest to, a felony;
(c) material violation of Company policy; (d) act of fraud or dishonesty
resulting or intended to result in personal enrichment at the Company’s expense;
or (e) gross misconduct in performance of duties that result in material
economic harm to the Company.

•
Good Reason is defined as: (a) assignment of duties or responsibilities that are
materially inconsistent with duties or responsibilities of the EVP CFO position
without cure within 30 days after written notice; (b) material diminution in
authority, duties or responsibilities; (c) a 10% or more reduction in salary,
except for across-the-board reductions; or (d) the Company’s material breach of
any obligation under the Offer without cure within 30 days after written notice.

 
20.
Indemnification: Related to the period of your employment, you will be covered
by the indemnification provisions in the Company By-Laws and as set out in the
Company’s applicable directors and officers liability insurance policy. A
summary of the directors and officers liability insurance policy will be
provided to you under separate cover. Further, CHS will agree to indemnify you
to the full extent permitted by law with respect to any claim, liability,
action, or proceeding instituted or threatened against you, and arising out of
or in connection with decisions and/or actions occurring at or by CHS prior to
your employment with CHS.



21.
This Offer is contingent upon you signing Confidentiality, Noncompetition &
Nonsolicitation Agreement, which is attached herewith.



As a condition of employment, all new employees are required to pass a drug
screen with a negative result, as well as participate in a background
investigation verifying your credentials. Materials necessary to take the
pre-employment drug test and background check will be provided to you by Mary
Kaul-Hottinger in Human Resources.
If the Offer is acceptable to you, please sign, date and return a copy of this
letter to me by Wednesday, January 8, 2020.
Olivia, we look forward to having you as a member of our team. I am confident
you will find this position a challenging and rewarding opportunity.


Sincerely,
/s/ Jay D. Debertin


Jay D. Debertin
President and CEO
CHS Inc.









--------------------------------------------------------------------------------




Acceptance:


                                            
Name                            Date








Agreed by CHS Inc.:


By: __________________________________    




Printed Name: ________________________________




Its:
___________________________________








--------------------------------------------------------------------------------





CONFIDENTIALITY, NONCOMPETITION
& NONSOLICITATION AGREEMENT


THIS CONFIDENTIALITY, NONCOMPETITION & NONSOLICITATION AGREEMENT ("Agreement"),
is made as of the date first executed below by and between CHS Inc., a Minnesota
cooperative corporation ("Company"), and Olivia Nelligan ("Employee").


RECITALS


WHEREAS, Company has offered, and Employee has accepted, a position as Executive
Vice President & Chief Finance Officer for CHS Inc. covering its US and global
operations (hereinafter referred as the "Defined Territory");


WHEREAS, Employee acknowledges that Employee will be employed in a position of
trust and confidence and will have access to and will become familiar with the
products, methods, technology, services, and procedures used and customer
information generated therefrom. As part of Employee’s duties, Employee also
will develop and maintain close working relationships with Company’s customer.


WHEREAS, Employee acknowledges that Company has expended significant time,
energy and resources on promoting, advertising, and developing goodwill and a
sound business reputation. Company has developed customers and spent significant
time and resources learning and meeting customers' needs for Company's services
and products. Company also has entered into business relationships designed to
discover likely future customers. All of the foregoing are valuable and unique
assets of Company's business. Employee acknowledges that the identity of
Company's customers, including customer preferences and desires, are
confidential information which should not be disclosed to persons outside of
Company's organization or used by Employee for Employee’s own benefit or the
benefit of other person.


WHEREAS, Employee acknowledges that Company has expended significant time,
energy and resources on technology, research, and development of its products
and services. Company has developed products, processes, technologies and
services that are valuable, special and unique assets of Company's business.
Employee acknowledges that the products, processes, technologies and services,
including future changes thereto, are confidential information which should not
be disclosed to persons outside of Company's organization or used by Employee
for Employee’s own benefit or the benefit of other persons.


WHEREAS, Employee recognizes that the unauthorized disclosure to or use by third
parties of any of Company's confidential or proprietary information, trade
secrets, or Employee's unauthorized use of such information would seriously harm
Company's business and cause monetary loss that would be difficult, if not
impossible, to measure.


WHEREAS, Employee wishes to enter into an employment relationship with Company
whereby Employee receives the independent consideration offered by this
Agreement, and whereby Employee receives access to confidential information and
existing and prospective customers, in return for Employee’s unqualified
agreement to the terms contained herein.


NOW, THEREFORE, the parties hereby agree as follows:


1.
Recitals. Company and Employee acknowledge and agree that the recitals set forth
above are true, correct and considered part of the terms of this Agreement.



2.
Independent Consideration. This Agreement was offered to Employee as part of
Employee’s initial offer of employment with Company. Employee acknowledges that
sufficient, proper and independent consideration exists to support this
Agreement because of its inclusion in the initial terms of Company’s offer of
employment to Employee.



3.
Confidential Information.



a.
Definition. “Confidential Information” includes (without limitation) the names
of Company’s customers; customer files and lists (including but not necessarily
limited to the names, addresses and telephone numbers of customers and
prospective customers); information about customers and/or their preferences;
information relating to Company’s computer hardware and software; marketing
information; plans and strategies; pricing methods; vendor sources; information
regarding Company’s






--------------------------------------------------------------------------------




finances and financial condition; accounts; trade secrets; procedures; manuals;
financial cost and sales data; supply sources and resources; contracts; price
lists, accounting and bookkeeping practices; office policies and practices;
business plans; prospect names and lists; existing and potential business
opportunities; confidential reports; customers' needs for Company's products and
services; as well as information specific to the Company's products, such as
source code, coding standards, programming techniques, processes and systems;
computer programs, algorithms, techniques, processes, designs, specifications,
diagrams, flow charts, ideas, systems, and methods of operation of such
programs; and research and development work.


b.
Employee acknowledges that during the course of Employee’s employment, Company
has given or will give Employee access to its Confidential Information. Employee
acknowledges that Company has taken reasonable measures to preserve the secrecy
of its Confidential Information, including, but not limited to, requiring
Employee to execute this Agreement and developing policies and practices
governing the protection of Company’s property (including Confidential
information); all such policies are incorporated herein by reference.



c.
Regardless of the reason for termination of Employee's employment, Employee
agrees that Employee will not, either during or at any time after the
termination of Employee’s employment, use, disclose or in any way misappropriate
Company's Confidential Information which Employee may learn or acquire at any
time during Employee’s employment. This includes, without limitation: (i)
Employee’s disclosure of Confidential Information to any person or entity unless
specifically authorized by Company in writing to do so or as specifically
permitted to do so as part of Employee’s job duties (but then only for the
benefit of Company); or (ii) Employee’s use of Confidential Information for
Employee’s own benefit or for the benefit of any person other than Company.



d.
Regardless of the reason for termination of Employee's employment, if either
Employee or Company terminate the employment relationship, Employee will
immediately deliver to Company all documents (either in electronic or paper
format and including without limitation works in progress, originals and
copies), notes, memos, computers, laptops, tablets, smartphones, cellphones,
hard drives, jump drives, zip drives, other types of electronic media storage,
computer files, diskettes, source codes, manuals, including training materials,
catalogs, customer lists, financial information, computer equipment, office
equipment, and all other materials in Employee's possession or control which
belong to Company or contain information subject to this Agreement.



e.
Defend Trade Secrets Act Notice. Employee is immune from criminal and civil
liability under state and federal law if Employee discloses Company trade
secrets: (i) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law; (ii) in a complaint or
other document filed in a lawsuit or other proceeding when the filing is made
under seal; or (iii) to Employee’s attorney or in a sealed court filing in a
lawsuit alleging retaliation for reporting a suspected violation of law.



4.
Competition Restrictions.



a.
Best Efforts. During Employee’s employment with Company, Employee will serve
Company faithfully and to the best of Employee’s ability and will devote
Employee’s full business and professional time, energy, and diligence to the
performance of Employee’s job duties. Employee will comply with Company’s
policies and practices as they exist from time to time. Employee will promptly
communicate to Company all business, commercial and investment opportunities or
offers presented to Employee, or of which Employee becomes aware, that relate to
Company’s business. During Employee’s employment with Company, Employee will
not, directly or indirectly, compete with Company, be employed by or provide
services to any other person or entity, or engage in any other business
activity, without prior written approval from Company. Employee may, however,
engage in passive personal investment activities, so long as the activities do
not compete with Company, violate Company policies or interfere with Employee’s
job duties.



b.
Non-Competition Restrictions. Employee agrees that, for a period of one (1) year
after termination of Employee’s employment with Company (whether voluntary or
involuntary), Employee will not, directly or indirectly, anywhere within the
Defined Territory, whether as an individual or through any other person or
entity, research, develop, manufacture, sell, distribute, or provide any product
or service






--------------------------------------------------------------------------------




that performs similar functions or is used for the same general purpose as any
product or service that Employee researched, developed, manufactured, sold,
distributed, or provided during Employee’s employment with Company.


c.
Non-Solicitation Restrictions.



i.
Definition. “Customer” means any person or entity (1) about whom Employee (or
Employee’s supervisees) obtained or had access to Confidential Information
during Employee’s employment with Company; or (2) with whom, during the 24-month
period prior to the termination of Employee’s employment with Company, Employee,
directly or indirectly, had contact on behalf of Company and which (A) had a
contract or business relationship with Company, (B) negotiated to contract with
or enter into a business relationship with Company, or (C) was, directly or
indirectly, solicited by Employee to do business with Company.



ii.
Employee agrees that, for a period of one (1) year after termination of
Employee’s employment with Company (whether voluntary or involuntary), Employee
will not, directly or indirectly:



1.
Solicit any Customer, or provide or sell to any Customer any service or product
that competes with, or is the same as or substantially similar to, any service
or product offered or provided by Company during Employee’s employment with
Company.



2.
Induce or persuade any Customer, or any other person or entity doing business
with Company, to alter or terminate its relationship with Company.



3.
Solicit or hire any employee or contractor of Company, or persuade or induce any
employee or contractor to terminate or alter the employee or contractor’s
relationship with Company.



5.
Copyrights. Employee acknowledges that any computer software, program, or other
work of authorship that Employee prepares within the scope of Employee’s
employment is a “work made for hire” under U.S. copyright laws and that,
accordingly, Company exclusively owns all copyright rights in such computer
software, program, and other works of authorship (individually and collectively
“Work Product”). For purposes of this Agreement, “scope of employment” means
that the Work Product (a) relates to any subject matter pertaining to Employee’s
employment with Company, (b) relates to or is directly or indirectly connected
with the business, products, projects or Confidential Information of Company, or
(c) involves the use of any time, material or facility of Company. If, for any
reason, the Work Product is not found to have been created as works made for
hire, Employee hereby assigns all Employee’s right, title, and interest in the
Work Product to Company.



6.
Reasonableness. Employee acknowledges and agrees that the terms set forth in
Sections 3 through 5 of this Agreement are reasonable in light of the nature of
the position Employee holds with Company, the relationships Employee has
established (or will establish) with Company’s customers and prospective
customers, and the wages, benefits and bonuses Company has paid to Employee for
Employee’s services. Employee further agrees that the restrictions contained in
this Agreement shall apply no matter how or why Employee’s employment terminates
and regardless of whether the termination is voluntary or involuntary.



7.
Remedies. Employee acknowledges and agrees that Employee’s breach of this
Agreement would cause irreparable harm to Company and that such harm may not be
compensable entirely with monetary damages. If Employee breaches or threatens to
breach any term of this Agreement, Company will be entitled as a matter of right
to injunctive relief. Further, the prevailing party will be entitled to
reasonable attorneys’ fees, costs, and expenses associated with an action to
enforce this Agreement, in addition to any other remedies available at law or
equity. Nothing in this Agreement will limit Company’s remedies under any
applicable Uniform Trade Secrets Act or elsewhere.



8.
Survival of Provisions. This Agreement and Employee’s obligations herein, will
survive termination of Employee’s employment with Company for any reason,
whether voluntary or involuntary.



9.
Severability. If a court rules that any part of this Agreement is not
enforceable, the court will modify that part to make it enforceable to the
maximum extent possible. If the part cannot be so modified, that part will be






--------------------------------------------------------------------------------




severed and the other parts of the Agreement will remain enforceable.


10.
Non-waiver. Company's decision to refrain from enforcing a breach of any part of
this Agreement (or Company's settlement of any claims for breach) will not
prevent Company from enforcing the Agreement as to any other breach of this
Agreement that Company discovers and shall not operate as a waiver against any
future enforcement of any part of this Agreement, any other agreement with
Employee or any other agreement with any other employee of Company.



11.
Assignment. This Agreement may be assigned by Company, but may not be assigned
by Employee under any circumstances.



12.
Choice of Law; Jurisdiction; Venue. This Agreement will be governed by and
construed in accordance with the laws of the state of Minnesota. Any action
relating to this Agreement or arising out of or relating to this Agreement will
be instituted and prosecuted in Ramsey County, Minnesota, in either state court
(Ramsey County District Court) or federal court (United States District Court
for the District of Minnesota). Employee hereby consents to submit to the
personal jurisdiction of Ramsey County District Court and United States District
Court for the District of Minnesota, and agrees not to bring any action relating
to this Agreement or arising out of or in connection with Employee’s employment
or termination thereof, in any court other than Ramsey County District Court or
United States District Court for the District of Minnesota.



13.
At-Will. Nothing in this Agreement is intended to provide nor shall this
Agreement provide Employee with any contractual rights to employment for any
period of time. Employee acknowledges that Employee’s employment relationship
with Company is one of at-will employment. This means that either Employee or
Company may terminate the employment relationship at any time and for any
reason, with or without cause.



14.
No Conflict. Employee represents that Employee is not subject to any contract,
agreement, or arrangement, either written or oral, with respect to any other
employment, independent contractor, or consulting relationship, which would
prevent Employee from entering into this Agreement, which would interfere or
conflict with the performance of Employee’s duties or obligations under this
Agreement, or which would involve the disclosure of Company’s confidential
information. If Employee possesses any information that Employee knows or should
know is considered by any former employer of Employee’s to be confidential,
trade secret, or otherwise proprietary, Employee will not disclose the
information to Company or use the information to benefit Company in any way.



15.
Merger/Capacity/Counterparts. This Agreement incorporates the entire
understanding between the parties as to its subject matter. Other than as stated
herein, Employee has been offered no oral or written promises, inducements, or
representations, and Employee executes this Agreement without reliance on any
oral or written promises, inducements, or representations other than those set
forth in this Agreement. This Agreement may not be canceled, modified or
otherwise changed except by another written agreement signed by Employee and the
appropriate representative of Company. Employee and Company represent that each
party is of legal age, under no legal disability, has full legal authority to
enter into this Agreement, and has had a reasonable and adequate opportunity to
consult with independent counsel regarding the effect of this Agreement, the
sufficiency of the consideration provided Employee hereunder, and the
reasonableness of the restrictions set forth herein. This Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and, all of which taken together will constitute one
and the same agreement.





EMPLOYER:                    EMPLOYEE:
CHS Inc.




By:    _________________________        By: ______________________________


Print Name: _______________________
Its: _________________________    


Date: ____________________________     Date: ____________________________





